Order entered July 16, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01613-CV

    MIKOB PROPERTIES, INC., ALLAN KLEIN, AND MITCHELL KOBERNICK,
                               Appellants

                                                V.

     DAVID JOACHIM, INTERNATIONAL REALTY CONCEPTS, INC., AND H.S.
          JOACHIM FAMILY LIMITED PARTNERSHIP LTD., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01602

                                           ORDER
       We GRANT appellants’ July 14, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than August 12, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE